Title: To Benjamin Franklin from Sir Edward Newenham, 9 September 1780
From: Newenham, Sir Edward
To: Franklin, Benjamin


Dear Sir
Belcamp near Dublin 9 Sept. 1780
I beg leave to Introduce, the Bearer, Mr John Collins of the City of Dublin to your favor; I would not presume to take such repeated Liberties, was I not most firmly convinced that Mr: Collins will discharge himself with Integrity.
He will have the Honor to acquaint your Excellency with his Intentions; should they prove favourable, & agreable, to the Interest of the truly Magnanimous, & Virtuous, United States of North America, your protection will greatly add to those favors, I have received from your Excellency; Favors I shall Ever most Gratefully acknowledge, & hope, in March next, personally to thank You for.

Our Parliament began with Spirit, but at the Close of the Late Session, they forfeited Every Title to Virtue & Honor; their latter Acts record their Infamy—upon their own Journals—
The four Americans, that I mentioned to your Excellency in my Letter of the 23 of July last, have been released, without any Expence; & I suppose they have paid their respects to you, in their way to Bourdeaux—
I have the Honor to remain with the most Perfect respect & Esteem Your Excellencys Most obt: & very Humble sert
Edwd Newenham
 
Notation: Edward Newenham. Belcamp near Dublin Sept. 9. 1780
